DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended the Specification, amended claim 1, 14, and 22, and cancelled claim 16 on 09/08/2021. 

REASONS FOR ALLOWANCE
	Claim 1, 3-7, 13-15, 17-19, and 21-22 are allowed. 	

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, 14, and 19, Bartoli teaches a method of forming a capsule from a film of thermoformable material comprising the steps of: 
a) applying a film of filtering material to a shell containing a cavity to cover an opening of said cavity;
b) locking said film to said shell, wherein the welding locking means comprises one or more heated projections 23 made on a front wall 27 of the first abutting element 21 (Figure 1, item 2, Figure 2, and [0049]-[0051] and Figure 5) and the pushing element 26 of the first abutment enters the cavity 51 so as to ensure that the filtering material of the film 110 does not tear or break or get unduly thinner during the successive stretching or drawing operations necessary to form and obtain a filtering element 65 with desired dimensions and volume [0053], [0094],
c) heating and stretching a portion of said film facing said cavity that is locked to said shell in order to form and obtain a filtering element (Figures 1 and [0046], [0072]), 
comprising a first sub-step of heating the predefined portion of the film so as to obtain an object having a shape and/or dimension which is different from the shape and/or dimension of the capsule (Figure 1, item 3 and Figure 6) to a temperature between 110 degrees Celsius to 140 degrees Celsius, and 

wherein the forming temperature is less than the thermoforming temperature ([0071]-[0072]).

Binda teaches a thermoforming process, comprising passing plastic sheets through a heating path inside an air convection heater [0060] to bring them to a pre-heating temperature lower than the thermoforming temperature in order to reduce the working cycle times [0059].

Masek teaches a sealed beverage cartridge (Col 1, Ln 12-25), wherein the cartridge comprises a cover made from PET (Col 2, Ln 36-67).  

Bocchi teaches a method of production of a PET container, comprising steps of preheating and heated thermoforming (Claim 1). Bocchi teaches preheating to a temperature between 80°C and 130°C (Col 3, Ln 35-47) and the thermoforming temperature is between 175 and 185°C (Col 4, Ln 19-26). 
 
The modification of Bartoli in view of Binda, Masek and Bocchi to include a separate step of pre-heating the predefined portion of the film to a pre-heating temperature lower than the thermoforming temperature without any forming, wherein the pre-heating is performed at a preheating temperature lower than the thermoforming temperature ranging from about 50 degrees Celsius to 80 degrees Celsius, wherein hot thermoforming is performed at a thermoforming temperature ranging from 100 degrees Celsius to 190 degrees Celsius and a final step of thermoforming the film to a final shape by cold forming without supplying heat would not have been obvious to one ordinary skill in the art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742